EXHIBIT AMERICAN ITALIAN PASTA COMPANY, INC. AMENDED AND RESTATED SEVERANCE PLAN FOR SENIOR VICE PRESIDENTS AND ABOVE Effective October 30, I. TERMINATION OTHER THAN IN THE CONTEXT OF A CHANGE IN CONTROL Except as provided in Section II, below, if the employment of a Senior Vice President or above (“Executive”) is terminated by American Italian Pasta Company, Inc., its subsidiaries, affiliates, successors or assigns (“the Company”) other than for Cause, or if the Executive terminates employment for Good Reason, and in either case, if the Executive executes, within 30 days following the termination (or, in the case of a termination for Good Reason, within 30 days after expiration of the Company’s right to cure by reversing the act that resulted in Good Reason, as described in the definition of “Good Reason” in Section III below), a Separation Agreement in the form required by the Company (which shall be in a form substantially identical to that attached hereto as Appendix A) that includes, among other things, a full and general release of claims in favor of the Company, a confidentiality agreement, a non-solicitation and non-competition agreement, a non-disparagement agreement and a cooperation agreement (the “Separation Agreement”), then the Executive will receive the following: 1. Severance Pay.A continuation of his or her base salary at the rate in effect on the date of termination (“Base Salary”), paid in equal bi-weekly installments, for the number of weeks applicable to him or her as set forth in Exhibit A, except that any amount not paid by the Short-Term Deferral Deadline shall be paid on or before the Short-Term Deferral Deadline.The applicable number of weeks under Exhibit A is the “Severance Period.” 2. Welfare Benefits. a. Eligibility during the Severance Period for participation in the Company’s medical, dental, and vision group health plans that are provided to active employees from time to time following the termination date.For the portion of the Severance Period that does not exceed one week for every year of Executive’s service with the Company (the “Health Plan Subsidy Period”), Executive must pay the same amount that is paid by active Executives from time to time for the same type and level of coverage, subject to certain other limits as set forth herein1.The Health Plan Subsidy Period may not exceed 26 weeks.The Company will increase or decrease the Executive’s portion of the Plan cost during the Severance Period at the same times and on the same terms that such changes apply to then current employees, and the Company need not continue to provide a benefit to Executive if it has terminated that benefit with respect to active employees.For the portion of the Severance Period in excess of the Health Plan Subsidy Period, the Executive will be responsible for payment of one hundred percent of the cost of coverage to the Company on an after-tax basis.If Executive participates in any such plans during the Severance Period, his/her rights under COBRA will commence at the end of the Severance Period. b. An amount equal to the bi-weekly Company subsidy for active employees for the level of medical, dental and vision coverage, if any, that was in effect for the Executive at the time of termination of employment shall be paid to Executive during the portion of the Severance Period in Paragraph1 that exceeds the Health Plan Subsidy Period.A “Tax Gross Up” will be added to this payment.The Tax Gross Up will be based on assumed federal, state and local taxes of 32% and will not be based on actual tax rates.This payment will change as the subsidy for such coverage level changes for active employees before the Short-Term Deferral Deadline, but will not change if the Executive’s level of coverage changes or is terminated. c. Any cash payment to be made to the Executive under this Paragraph 2 shall be made in equal bi-weekly installments, except that any amount not paid by the Short-Term Deferral Deadline shall be paid on or before the Short-Term Deferral Deadline. II.TERMINATION IN THE CONTEXT OF A CHANGE IN CONTROL If an Executive is involuntarily terminated by the Company other than for Cause or if the Executive terminates employment for Good Reason either (1) within 18 months following a Change in Control or (2) prior to a Change in Control, if (i) the termination occurs after a public announcement by the Company of a potential Change in Control; (ii) the termination occurs no more than 60 days prior to consummation of the Change in Control; (iii) the Executive executes, within 30 days following the termination (or, in the case of a termination for Good
